 1   WO
 2
 3
 4                      IN THE UNITED STATES DISTRICT COURT
 5                                FOR THE DISTRICT OF ARIZONA
 6
 7    Karl Daschke, et al.,                           No. CV-17-00456-TUC-JGZ
 8                  Plaintiffs,                       ORDER
 9    v.
10    Theodore Hartenstein, et al.,
11                  Defendants.
12
13
14          In 2016, the Pima County Sherriff’s Department investigated a series of break-ins

15   at unoccupied homes listed for sale, which came to be known as “mansion parties.” At
16   some point during the Department’s investigation, detectives began focusing on a juvenile,

17   ZD, and ultimately obtained a warrant to search ZD’s home, his family’s vehicles, and all
18   electronics. Following that search, the Sherriff’s Department contacted Arizona’s

19   Department of Child Services, and various members of that agency took actions that

20   resulted in the removal of ZD and his younger brother ND from the Daschke home. ZD,
21   ND, and the rest of the Daschke family then sued members of the Sherriff’s Department
22   and Department of Child Services. Before the Court are five motions for summary

23   judgment filed by various parties seeking judgment in their favor. The Court heard

24   arguments on these Motions on August 20, 2019.

25   //

26   //
27   //
28
 1                                     Factual Background1
 2    I.    The Investigation and Arrest
 3          Law enforcement started to receive reports of unauthorized house parties in the
 4   Tucson area during the summer of 2016. These events tended to take place in unoccupied
 5   homes, often entailed alcohol and drug use by minors, and sometimes resulted in significant
 6   damage to the homes. The parties were, at times, attended by hundreds of adolescents, and
 7   the date and location of each event was disseminated via various forms of social media.
 8   The Pima County Sheriff’s Department assigned Detective Theodore Hartenstein to lead
 9   an investigation into the parties. (Doc. 155, ¶ 37.) Detective Jonathan Siress joined the
10   investigation in October 2016 as a member of the Department’s Community Problems
11   Unit. (Doc. 155-9, pg. 5.)2
12          Following a mid-August break-in and party at one particular residence, 660 N.
13   Mountain Side Way, which resulted in extensive damage to the home, law enforcement
14   interviewed several adolescents who had attended the event. One attendee, LD, stated that
15   a person named “Z” had attended the party at 660 N. Mountain Side Way, but LD did not
16   recall Z causing any damage to the home. (Doc. 162-1, exh. 5, pg. 38.) Another female
17   student, AC, identified ZD as a white male who possibly ran the private Twitter account,
18   “Tucson Addies”3 or “Town Addies or something like that.” (Doc. 157-9, pgs. 4-5.)
19   Finally, a female student named TC informed law enforcement that she knew ZD. (E.g.,
20          1
                Throughout their briefing and attached statements of fact, the Parties refer to
     various facts as “undisputed,” but many facts alleged to be undisputed are, in reality,
21   disputed. Moreover, many of the alleged statements misstate or are unsupported by the
     record. A thorough review of the record was necessary to assess the claims alleged in this
22   case. The facts stated in this Order were drawn in large part from primary sources attached
     in support of the Parties’ factual statements. Where the Court cites to a Party’s statement
23   of facts, the Court independently verified from the record that the cited source supported
     the alleged fact, or the statement was uncontroverted. Because the Court conducted an
24   independent review of the record to ascertain the uncontroverted facts, the Court will deny
     Plaintiffs’ Motion to Strike DCS Defendants’ Objections to Plaintiffs’ Statement of
25   Controverting Facts and Separate Statement of Facts (Doc. 187) as moot.
26          2
              Certain deposition exhibits, such as Detective Siress’s in Doc. 155-9, include four
     pages of deposition transcript per CM/ECF page. For such exhibits, the page citation is to
27   the specific deposition transcript page, rather than to the CM/ECF page.
28          3
              Neither AC nor anyone else interviewed by law enforcement suggested that ZD
     might be operating a different Twitter account.

                                                -2-
 1   Doc. 157-7, pg. 3.) Law enforcement did not specifically ask TC if a person named ZD
 2   ever attended one of the house parties, but when TC was asked for the names of people
 3   who had caused damage to 660 N. Mountain Side Way, she replied that a student named
 4   “Z” had caused damage.4 (Doc. 157-6, pg. 10.) She added, however, that she did not know
 5   “Z’s” last name, and that he went by “Brizo (ph).” (Doc. 155, ¶¶ 45-46, 53; Doc. 157-6,
 6   pg. 10.) Law enforcement downloaded the contents of TC’s phone. (Doc. 155, ¶ 48.) In
 7   the downloaded contents, law enforcement recovered a photo of an African American male
 8   under the contact name “Breezo Slaughter.” (Doc. 155, ¶ 56.)
 9          Law enforcement also retrieved from the download one screenshotted photo from
10   Snapchat of a naked male, whom TC identified as ZD. (Doc. 155, ¶¶ 57, 60.) TC told law
11   enforcement that another friend had sent her the photo and further stated that she was
12   friends with ZD. (Doc. 157-6, pgs. 21-22.) TC explicitly denied any form of a sexual
13   relationship with ZD each time Officer Hartenstein asked about the nature of their
14   relationship.   (Id.; Doc. 155, ¶¶ 59-60.)       Law enforcement also retrieved a text
15   communication from “Z”—no last name specified—sent to TC on August 11, 2016, before
16   the 660 N. Mountain Side Way party. (Doc. 162, ¶ 10; Doc. 162-1, exh. 7, pg. 48.) The
17   text offered to “provide for that party” and stated that the sender could “go on some bottle
18   runs” and “buy some bud.”5 (Id.) TC’s phone download reflected 12 people named “Z”
19   in her contact list. (Doc. 155, ¶ 64.)
20          In addition to the photo and text, law enforcement obtained various random images
21   of drugs, paraphernalia, alcohol, and mansion party-related social media activity. (Docs.
22   156-5, 156-6.) Law enforcement likewise obtained metadata from a snapchat conversation
23   spanning from June 12, 2016, to August 19, 2016. (Doc. 156-7.) Most text entries in the
24   conversation contained residential Tucson addresses, with no other information. (Id.) One
25
            4
              In a subsequent interview that took place after the search warrant issued, when
26   asked specifically about ZD, TC state that she did not recall ZD causing any damage. (Doc.
     157-7, pg. 21.)
27
            5
              This screenshot was not included in the warrant affidavit later completed by
28   Detectives Hartenstein and Siress.


                                                -3-
 1   participant on the conversation thread with a username resembling ZD’s full name sent
 2   numerous messages with addresses to the other participants, but a different participant in
 3   the conversation shared the address “660 N. Mountain Side Way” with the group.6 (Id.)
 4          On November 30, 2016, Detective Hartenstein contacted ZD’s father, Karl Daschke,
 5   to set up an appointment with the Department to interview ZD. Detective Hartenstein
 6   indicated that he had probable cause to charge ZD with a felony and would present the case
 7   for an arrest warrant if he did not hear back from Karl, but that he wanted to provide ZD
 8   with an opportunity to present his side first. Karl Daschke returned Detective Hartenstein’s
 9   call to say that he did not consent to ZD attending any interview without an attorney or a
10   parent present. (See Doc. 155-8, pgs. 29-30; Doc. 175-9.)
11          On December 13, based on the interviews with and the downloads obtained from
12   TC, LD, and AC, Detectives Hartenstein and Siress filed an affidavit seeking a warrant to
13   search ZD’s person, his family’s home, and all four vehicles kept at the home.7 (Doc. 155-
14   6). The affidavit contained the following statements: fingerprints and other DNA swabs
15   had been collected at “several of the incidents”; ZD was known as an associate of several
16   juveniles already arrested, and specifically, TC “identified [ZD] as a person she had an
17   intimate sexual relationship with during an interview”; TC’s cellphone contained images
18   of alcohol, illegal drugs, and drug paraphernalia, as well as text conversations about drug
19   use and sexual activity in connection with the mansion parties; one of the Twitter accounts
20   that law enforcement had been monitoring, “Tucsonparties,” had advertised the addresses
21   where the mansion parties were to take place, and encouraged alcohol consumption, drug
22   usage, and sexual activity; TC and AC said that ZD operated “Tucsonparties,” and further
23   stated that they had seen ZD at the party where the most criminal activities occurred, and
24   that he was an active participant in the events of that party. The affidavit concluded by
25   stating that “[t]he use of social media accessed through computers, cellular telephones[,]
26          6
              This conversation was not included in the warrant affidavit later completed by
     Detectives Hartenstein and Siress.
27
            7
               Detective Hartenstein was responsible for providing all of the substantive
28   information for the affidavit, aside from Detective Siress’s qualifications and experience.
     (Doc. 155, ¶ 81.) Both officers executed the signed warrant. (Doc. 162, ¶ 36.)

                                                -4-
 1   and other electronic devices” was “key to the advertising and promotion of” the illegal
 2   activities at the mansion parties, and that it was likely there is more evidence of this activity
 3   contained within the cellular phone and other electronic devices to which [ZD] has access.”
 4   (Id.)
 5           That same day, based on the information supplied in the affidavit, an Arizona
 6   Superior Court judge signed a warrant authorizing the detectives to search: 1) ZD’s person
 7   for prints and buccal swabs, 2) the family home where ZD resided, and 3) four cars kept at
 8   the residence—three registered to Karl and Gretchen Daschke, and one registered to Joshua
 9   Daschke. In the home and vehicles, the warrant authorized law enforcement to seize any
10   narcotics or paraphernalia, any items that could identify suspects or co-conspirators as yet
11   unidentified, and all cell phones or other electronic devices. The warrant further authorized
12   law enforcement to complete a forensic download of all texts, photos, and other media
13   contained on any of the cell phones or electronic devices, and to retain any evidence of
14   burglary, criminal trespass, criminal damage, alcohol-related offenses, curfew violations,
15   narcotics possession, criminal nuisance or disorderly conduct, and evidence of “permitting
16   life, health, or morals of minor to be imperiled by neglect, abuse or immoral associations.”
17   (Doc. 155-5.)
18           Detectives Hartenstein and Siress were both part of the team that subsequently
19   executed the warrant. (Doc. 162, ¶ 36.) During their search, the detectives retrieved a
20   packet of cocaine in ZD’s wallet and four partially filled liquor bottles in a van that ZD
21   occasionally drove. (Doc. 162, ¶ 20.) ZD was later charged with burglary, criminal
22   damage, criminal trespass, narcotics possession, and minor in possession. (Doc. 164-9, ¶
23   39.) He pled guilty to criminal trespass and the remaining counts were dismissed. (Doc.
24   162, ¶ 31.)
25    II.    Subsequent Involvement by Child Services and Removal
26           On December 15, 2016, Detective Hartenstein reported the Daschke household to
27   Arizona’s Department of Child Services (DCS) hotline. (Doc. 128, ¶ 1; Doc. 128-4.) He
28   detailed the criminal charges that ZD was facing and indicated that ZD had been caught


                                                   -5-
 1   with cocaine on his person, alcohol in a car he operated, and vaping supplies in his
 2   bedroom. Detective Hartenstein reiterated much of the information submitted in the
 3   warrant affidavit, supplemented by what he had uncovered when searching the home.
 4   (Doc. 113, ¶ 6.)     After calling DCS’s hotline, Detective Hartenstein had a phone
 5   conversation with a DCS investigative case manager, Gerardo Talamantes, during which
 6   Hartenstein told Talamantes that another mansion party location had been publicized
 7   following the search of the Daschke home. (Doc. 113, ¶¶ 2, 7.) DCS assigned Talamantes
 8   to investigate Hartenstein’s report, with the approval of Talamantes’s supervisor, Mildred
 9   Jimenez. (Doc. 113, ¶¶ 2, 8.)
10          The Parties dispute much of what happened during DCS’s investigation. In short,
11   however, on December 20, Talamantes began interviewing members of the Daschke
12   family, starting with the Daschke’s 14-year old son, ND, while ND was at school. (Doc.
13   113, ¶¶ 1, 8; Doc. 1, ¶ 86.) According to Defendants, Talamantes spoke with the school
14   counselor and assistant principal, who informed Talamantes that ND had cut his arms with
15   a razor blade the day before, but that ND was nevertheless performing well in school. (Doc.
16   113 ¶ 8; Doc. 128-8, pg. 7.) Talamantes did not at any point actually see the damage to
17   ND’s arm, because ND did not disclose the incident to Talamantes. (Doc. 175-10, pg. 10.)
18   Talamantes also met with Joshua, Karl, Gretchen Daschke, and ZD, and learned that ZD
19   had a history of substance abuse dating back at least three years, starting with the use of a
20   bong and vaping products (Doc. 164, ¶ 12), and progressing to oxycodone in 2015. (Doc.
21   175-10, pg. 4.) Gretchen Daschke informed Talamantes that ND had cut his arm because
22   of something to do with his relationship with a girl, and that ND had told her that he would
23   not do it again. (Doc. 113, exh. 1.) Talamantes concluded that Gretchen Daschke’s only
24   reaction to ND cutting himself was her decision to “keep an eye on him,” and to meet with
25   a school counselor, who could not provide self-help services. (Doc. 178, ¶¶ 11-12.) With
26   regard to ZD, Talamantes learned that Gretchen and Karl had been aware of his drug use
27   and had responded by grounding ZD, drug testing him, and threatening to take him to a
28   drug rehabilitation center. (Doc. 175-10, pg. 4.)


                                                 -6-
 1          According to Plaintiffs, they were reluctant to be too candid with Talamantes
 2   because they believed that he was conducting an investigation that paralleled law
 3   enforcement’s. For this reason, Karl declined to comment on any of the allegations that
 4   ZD had been involved in criminal behavior and repeated his belief that law enforcement
 5   had sent DCS to their home on a fishing expedition, for lack of evidence against them.
 6   (Doc. 128-10, pg. 2.) Gretchen stated that a few years ago, she and Karl had found a bong
 7   in their home belonging to ZD and had grounded ZD for a month. (Doc. 128-9, pgs. 2-3.)
 8   The parents had ZD complete a monthly drug test and, as a result, learned that he had tested
 9   positive for oxycodone once in the previous year. (Id.) In response, they threatened to
10   place ZD in rehab. (Doc. 175-3, pg. 4.) They also began to track his location on an IPhone
11   app, grounded him, and monitored his appearance when he returned home from going out
12   with friends. (Id.) As to ND, Gretchen states that she informed Talamantes that she had
13   met with school officials to discuss ND’s cutting, and that the parents were going to set up
14   a meeting after the holiday break to discuss any further actions required. (Doc. 128, ¶ 11;
15   Doc. 128-9, pg. 3.) Gretchen perceived ND’s cuts to be “three small scratches.” (Doc.
16   175-3, pg. 5; attached exh. 72.)
17          Based on Talamantes’s conversation with ND and school officials, and the report
18   filed by Detective Hartenstein, DCS decided to convene a “Team Decision Making”
19   meeting to address the well-being of ZD and ND. On December 22, 2016, Talamantes,
20   Jimenez, Detective Hartenstein, and a DCS “Team Decision Making” facilitator, Valerie
21   Brown, met at the Daschke family home with Karl and Gretchen Daschke. (Doc. 113 ¶¶
22   3, 8-9.) The parties dispute what occurred at the meeting, but based on the conversation,
23   DCS officials concluded that they needed to remove ND and ZD from the home.8 (Doc.
24   113, ¶ 11; Doc. 175, ¶ 20.) According to the DCS officials, removal was appropriate
25   because it became apparent during the meeting that the parents were unwilling to take
26   action in response to ZD’s reported drug use and ND’s recent cutting. (Doc. 175, ¶¶ 20,
27          8
              The Parties dispute whether Defendant Brown was involved in the decision to
     remove ZD and ND. (Doc. 128 ¶ 32; Doc. 178, ¶ 32.) At least one Defendant, Valerie
28   Jimenez, recalled that Brown took part in the actual decision to remove the children. (Doc.
     128-7, pg. 31.)

                                                -7-
 1   25, 30.) According to the parents, the DCS officials conducted a hurried meeting consisting
 2   of under-explained intervention proposals, and the parents were unwilling to speak
 3   candidly because Detective Hartenstein was at the meeting and DCS officials were probing
 4   into the same activity for which ZD was then under investigation. (Doc. 128, ¶ 23, 27-29.)
 5          DCS removed ZD that day, and ND the following day. (Doc. 113, ¶ 11.) ZD was
 6   placed in residential group home La Paloma Victoria House. ND was initially placed in
 7   Our Family Services homeless shelter, and then transferred to La Paloma Victoria House.
 8   On December 28, 2016, DCS filed a petition with the Arizona Superior Court, alleging that
 9   ND and ZD were dependent minors. (Doc. 113, ¶ 12.) The court issued a temporary order
10   committing ND and ZD to DCS’s custody. (Doc. 113, ¶ 13.) Two days later, during a
11   temporary custody hearing, Talamantes testified that ZD should not return to his parents
12   because in response to ZD’s recent behavior, Gretchen and Karl were “trying the same
13   methods and the same things,” such as grounding ZD and drug testing him, while
14   “expecting different results,” even though his substance abuse had “escalated.” (Doc. 175-
15   10, pgs. 7-8.) With respect to ND, Talamantes testified that he had grown concerned after
16   speaking to Gretchen Daschke that “her plan, or her action, was just to take [ND’s] word
17   for it that he would never” cut his arm again. (Doc. 175-10, pg. 11.)
18          At the conclusion of the hearing, the court ordered that ND and ZD be returned to
19   the family home. (Id.) The dependency action was ultimately dismissed on March 8, 2017.
20   (Doc. 113, ¶ 13.)
21   III.   The Lawsuit
22          Shortly after, Plaintiffs brought suit. ZD, ND, Joshua, Karl, and Gretchen Daschke
23   each allege that Detectives Hartenstein and Siress committed various Fourth Amendment
24   violations during the course of searching the family home and other property, and, in ZD’s
25   case, for also failing to correct misinformation previously provided to the District
26   Attorney’s Office. (Counts I-VII). ZD and ND also allege Fourth Amendment violations
27   against Department of Child Services Defendants (DCS Defendants)—Gerardo
28   Talamantes, Mildred Jimenez, and Valerie Brown—for removing ZD and ND from their


                                                -8-
 1   parents (Counts VIII-IX). ZD, ND, Karl, and Gretchen Daschke additionally allege that
 2   Hartenstein, Siress, and the DCS Defendants violated their familial association rights and
 3   committed procedural and substantive due process violations by removing ZD and ND
 4   (Counts X, XII-XIII). Finally, ZD, ND, and Karl and Gretchen Daschke allege that
 5   Hartenstein, Siress, and the DCS Defendants retaliated against Plaintiffs for counseling ZD
 6   not to answer questions without an attorney present or otherwise cooperate with law
 7   enforcement’s investigation (Count XI).
 8          Before the Court are the Parties’ various motions for summary judgment. Plaintiffs
 9   have filed a Motion for Summary Judgment on their first four Fourth Amendment claims
10   against Hartenstein and Siress,9 and on their familial association claim against the DCS
11   Defendants. Hartenstein and Siress have filed a Motion for Summary Judgment on all
12   claims pertaining to them (Counts I-VII, X-XIII). And the DCS Defendants have filed a
13   Motion for Summary Judgment on all claims against them (Counts VII-XIII). The DCS
14   Defendants have also filed a Partial Motion for Summary Judgment on all claims other
15   than the retaliation claim, arguing that they are immune from suit.
16                                Summary Judgment Standard
17          Summary judgment is appropriate when: (1) the movant shows that there is no
18   genuine dispute as to any material fact; and (2) that after viewing the evidence most
19   favorably to the non-moving party, the movant is entitled to prevail as a matter of law.
20   Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Eisenberg v.
21   Ins. Co. of N. Am., 815 F.2d 1285, 1288-89 (9th Cir. 1987). “Only disputes over facts that
22   might affect the outcome of the suit under governing [substantive] law will properly
23   preclude the entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
24
            9
                ZD, ND, Karl, Gretchen, and Joshua all filed nearly identical claims against
25   Detectives Hartenstein and Siress in Counts I-IV and VI. Plaintiffs, however, only moved
     for summary judgment on Counts I-IV, and not on Joshua’s claim alleged in Count VI.
26   Because these claims are the same, and because Defendants’ defense against Joshua’s
     claim would be unlikely to differ from the defenses they assert in their briefing, the Court
27   will construe Plaintiffs’ Motion for Summary Judgment as moving on all five claims. See
     Albino v. Baca, 747 F.3d 1162, 1176 (9th Cir. 2014) (acknowledging a court’s authority to
28   grant summary judgment sua sponte for a nonmoving party where unfair prejudice would
     not result).

                                                -9-
 1   248 (1986). A “genuine issue” of material fact arises only “if the evidence is such that a
 2   reasonable jury could return a verdict for the nonmoving party.” Id.
 3          When considering a motion for summary judgment, the court accepts as true the
 4   non-moving party’s evidence, if it is supported by affidavits or other evidentiary material.
 5   Celotex, 477 U.S. at 324; Eisenberg, 815 F.2d at 1289. The non-moving party may not
 6   merely rest on its pleadings; the non-moving party must produce some significant probative
 7   evidence tending to contradict the moving party’s allegations, thereby creating a material
 8   question of fact. Anderson, 477 U.S. at 256–57 (holding that plaintiff must present
 9   affirmative evidence to defeat properly supported motion for summary judgment); First
10   Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 289 (1968); see also Matsushita Elec.
11   Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986) (nonmovant must
12   present more than “some metaphysical doubt as to the material facts”). “A summary
13   judgment motion cannot be defeated by relying solely on conclusory allegations
14   unsupported by factual data.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).
15   “Summary judgment must be entered ‘against a party who fails to make a showing
16   sufficient to establish the existence of an element essential to that party’s case, and on
17   which that party will bear the burden of proof at trial.’” United States v. Carter, 906 F.2d
18   1375, 1376 (9th Cir. 1990) (quoting Celotex, 477 U.S. at 322).
19
20                                             Discussion
21    I.    Hartenstein and Siress
22          Plaintiffs collectively bring eleven claims against Detectives Hartenstein and
23   Siress—seven involving alleged Fourth Amendment violations, and four involving alleged
24   violations of other constitutional rights. Hartenstein and Siress move for Summary
25   Judgment on all counts, arguing in part that they are entitled to qualified immunity from
26   suit and in part that Plaintiffs fail to state a claim as to some of the counts. Plaintiffs move
27   for Summary Judgment on four of the alleged Fourth Amendment violations.
28              a. Fourth Amendment Claims


                                                  - 10 -
 1          The Complaint alleges that Hartenstein and Siress violated ZD’s, Joshua Daschke’s,
 2   Karl Daschke’s, Gretchen Daschke’s, and ND’s Fourth and Fourteenth Amendment rights
 3   by including false information and omitting material facts from the warrant application,
 4   and then searching each family members’ belongings, and in ZD’s case, his person, without
 5   probable cause (Counts I-IV, VI). Similarly, the Complaint alleges that the Defendants
 6   further violated ZD’s Fourth, Fifth, and Fourteenth Amendment rights by failing to report
 7   to the prosecuting attorneys when the detectives learned from Twitter that ZD was not
 8   associated with any of the Twitter accounts they believed him to have been associated with,
 9   thereby allowing the state to continue wrongfully prosecuting ZD (Count V).
10                     i. The Search Warrant
11          Defendants argue that ZD is barred from bringing suit for civil damages under Heck
12   v. Humphrey, 512 U.S. 477 (1994), because ZD pled guilty to criminal trespass.
13   Defendants further argue that the other family members “have no standing” as a result of
14   Heck, because “[t]heir constitutional claims hinge on [ZD’s] constitutional claims.” (Doc.
15   181, pg. 5.) Heck holds that a plaintiff may not recover civil damages for an alleged
16   constitutional violation where, in order to prevail in his suit, he would have to negate an
17   element of an offense for which he had been convicted. Id. at 486.
18          Heck is not implicated by ZD’s criminal trespass guilty plea. As an initial matter,
19   Defendants do not describe what evidence, of the evidence seized pursuant to the search of
20   the home, family members’ electronic devices, and family cars, would have supported a
21   guilty plea for criminal trespass.10 See id. at 487 (“the district court must consider whether
22   a judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction
23   or sentence”); Schwartz v. City of Phoenix, 83 F.Supp.2d 1102, 1104 (D. Ariz. 2000)
24   (“Plaintiff can seek damages for an allegedly unreasonable search and seizure that did not
25   produce evidence introduced at his criminal trial.”). Moreover, ZD’s “guilty plea in no
26   way constituted an admission that the search . . . was proper under the Fourth Amendment.”
27
            10
                Neither party has supplied a copy of the indictment specifying the facts
28   underlying this charge.


                                                 - 11 -
 1   Haring v. Prosise, 462 U.S. 306, 318 (1983). “[I]t is impermissible for a court to assume
 2   that a plea of guilty is based on a defendant’s determination that he would be unable to
 3   prevail on a motion to suppress evidence.” Id.; see also Ove v. Gwinn, 264 F.3d 817, 823
 4   (9th Cir. 2001) (“Their convictions derive from their pleas, not from verdicts obtained with
 5   supposedly illegal evidence. The validity of their convictions [for driving under the
 6   influence] does not in any way depend upon the legality of the blood draws.” (emphasis
 7   omitted)). And even if ZD’s civil suit was barred by Heck, Defendants offer no support
 8   for Defendants’ claim that the other Plaintiffs should be precluded from arguing that the
 9   executed search was unreasonable as to their own Fourth Amendment rights.11 See
10   Whitaker v. Garcetti, 486 F.3d 572, 581 (9th Cir. 2007) (holding that Heck did not bar
11   plaintiff from bringing suit to recover for Fourth Amendment violation where law
12   enforcement tapped into plaintiff’s call, because though the other person on the line was
13   convicted, plaintiff “never was arrested or charged with a crime”).
14          Defendants also argue that they are immune from suit. The doctrine of qualified
15   immunity shields government officials “from liability for civil damages” where “their
16   conduct does not violate clearly established statutory or constitutional rights of which a
17   reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
18   “Qualified immunity balances two important interests—the need to hold public officials
19   accountable when they exercise power irresponsibly and the need to shield officials from
20   harassment, distraction, and liability when they perform their duties reasonably.” Pearson
21   v. Callahan, 555 U.S. 223, 231 (2009). When evaluating a claim for qualified immunity,
22   the court determines whether the facts alleged or demonstrated make out a constitutional
23   violation, and whether the right at issue was clearly established at the time of the
24   defendants’ alleged misconduct. Id. at 232, 236. A clearly established right is one that is
25
            11
               The other members of the Daschke family allege violations of their own Fourth
26   Amendment rights; they do not bring suit to vindicate ZD’s rights. Specifically, Joshua
     Daschke alleges that his rights were violated when defendants seized his electronic devices
27   and downloaded the contents to review his online activity, and when they searched his
     vehicle parked at the residence. Karl Daschke and Gretchen Daschke allege similar
28   violations.


                                                - 12 -
 1   sufficiently clear that any reasonable official would understand that what he is doing
 2   violates that right. Reichle v. Howards, 566 U.S. 658, 664 (2012).
 3          Plaintiffs argue that Defendants Hartenstein and Siress should not be immune from
 4   liability stemming from Plaintiffs’ Fourth Amendment claims—first because the
 5   Defendants obtained the warrant through judicial deception, and additionally because the
 6   warrant affidavit, on its face, lacked sufficient information to support a finding of probable
 7   cause, in that it did not include enough relevant information linking ZD to the house parties
 8   or indicate any causal connection between ZD’s behavior and the places to be searched in
 9   the warrant.
10          “It is clearly established that judicial deception may not be employed to obtain a
11   search warrant.” KRL v. Moore, 384 F.3d 1105, 1117 (9th Cir. 2004) (citing Franks v.
12   Delaware, 438 U.S. 154, 155–56 (1978)). To demonstrate that law enforcement officers
13   obtained a warrant through judicial deception, a plaintiff must make a substantial showing
14   “that the defendant deliberately or recklessly made false statements or omissions that were
15   material to the finding of probable cause.” Ewing v. City of Stockton, 588 F.3d 1218, 1223
16   (9th Cir. 2009) (quoting KRL, 384 F.3d at 1117); Butler v. Elle, 281 F.3d 1014, 1024 (9th
17   Cir. 2002). “Omissions or misstatements resulting from negligence or good faith mistakes
18   will not invalidate an affidavit which on its face establishes probable cause,” and a claim
19   of judicial deception likewise may not be based on an officer’s erroneous assumptions
20   about the evidence he has received. United States v. Smith, 588 F.2d 737, 739-40 (9th Cir.
21   1978). If a party makes a substantial showing of deception, the court must determine the
22   materiality of the allegedly false statements or omissions by purging those statements and
23   determining whether what remains would have provided a substantial basis for issuing the
24   warrant. Ewing, 588 F.3d at 1224.
25          The record reflects that the warrant affidavit, drafted by Hartenstein and attested to
26   by Siress, contained several false or misleading statements and omissions. To begin, the
27   information contained in the affidavit was supplied, in large part, by TC and AC. The
28   affidavit stated that both knew ZD through school, and that TC “identified [ZD] as a person


                                                 - 13 -
 1   she had an intimate sexual relationship with during an interview.” (Doc. 155-6, pg. 5.) TC
 2   did not, during her interview with Detective Hartenstein, identify ZD as a person with
 3   whom she had an intimate sexual relationship; she unequivocally denied having had such
 4   a relationship. Detective Hartenstein now clarifies that the basis of that statement in the
 5   affidavit was an inference he drew, rather than what TC actually stated in her interview.
 6   (Doc. 182-1, ¶¶ 59, 85.) He now argues that his conclusion was reasonable, because in his
 7   view, TC would have had no way of recognizing ZD’s naked frame or his bedroom in the
 8   photo downloaded from her cell phone absent such a relationship. (Doc. 161, pg. 7.) This
 9   conclusion is not as immediately apparent to the Court, and the statement contained in the
10   affidavit was, if nothing else, misleading without Hartenstein’s train of logic explained.
11          To establish ZD’s connection to the mansion parties, the affidavit stated that both
12   TC and AC informed law enforcement officials that they had seen ZD at the 660 N.
13   Mountain Side Way, and that “he was an active participant at the events of that party.”
14   (Doc. 155-6, pg. 6.) TC identified a person named “Z,” who went by “Brizo (ph.)” as
15   having caused damage at the 660 N. Mountain Side Way party. (Doc. 157-6, pg. 10.) The
16   Detectives did not conduct a follow-up investigation to determine who “Brizo” might be
17   before obtaining the search warrant, but retrieved from TC’s phone download an image of
18   an African-American male named “Breezo Slaughter.”12 (Doc. 155, ¶¶ 54, 56.) In AC’s
19   interview, she stated that ZD was present at the party (Doc. 157-9, pg. 20), and separately
20   stated that she had “no idea” whether ZD had caused any damage at the party, but added
21   that she knew he ran a private Twitter account for “Tucson Addies” or “Town Addies or
22   something like that”—an account which posted addresses for the mansion parties. (Id. at
23   pgs. 4-5; Doc. 155, ¶ 79.)
24          Much of the remaining affidavit details the activity of a different Twitter account,
25   “Tucsonparties.” The affidavit falsely states that TC and AC indicated that ZD managed
26   the “Tucsonparties” account, which was an account responsible for posting numerous
27   addresses and invitations promoting underage drinking, drug use, and sexual activity. TC
28          12
                 ZD is a Caucasian male. (Doc. 155, ¶¶ 57, 60.)


                                                - 14 -
 1   and AC simply did not say that ZD ran “Tucsonparties,” or even mention a Twitter account
 2   by that name in any context during their interviews. In response to this statement of fact
 3   offered by Plaintiffs, Defendants argue that “[t]his statement of fact[] puts form of
 4   substance,” because “TC and AC identified [Z] as disseminating the party times and
 5   locations through his Twitter account ‘TucsonAddies.’”13 (Doc. 182-1, ¶ 90.) Although,
 6   again, only AC identified ZD as operating “TucsonAddies,” the undisputed fact remains
 7   that in Defendants’ affidavit in support of the search warrant, Defendants included a
 8   Twitter account and the activity thereof entirely different from the one account identified
 9   by TC or AC during their interviews.
10          Plaintiffs have made a substantial showing that the detectives’ false statements
11   were, at the very least, made recklessly. The sheer volume of false or exaggerated
12   statements, layered on top of a warrant affidavit already almost entirely deficient in
13   providing a basis for probable cause, would preclude a reasonable fact-finder from finding
14   otherwise. The false or misleading statements contained in the affidavit were all facts that
15   were within one or both of the detective’s personal knowledge. For example, though only
16   Detective Hartenstein interviewed TC, both Detective Hartenstein and Siress interviewed
17   AC, and both knew that the Twitter account she provided was different from the one they
18   included in their affidavit. The affidavit also overstated ZD’s purported involvement at the
19   party—in exaggerating TC’s statement and misrepresenting AC’s. The affidavit further
20   misrepresented TC’s relationship with ZD. “The fact that the affidavit did not report
21   important factual information that was within the [detective’s] knowledge at the time” they
22          13
                Defendants appear to have targeted “Tucsonparties” because of various
     screenshots pulled from TC’s phone, where TC had retweeted or otherwise recirculated
23   messages posted by “Tucsonparties.” (Doc. 155-7.) At oral argument, Defendants argued
     that this was justifiable because TC had informed Defendants that a Twitter account was
24   being used to disseminate addresses, and Defendants located an account that was actively
     disseminating addresses. (Doc. 196.) This train of logic was not included in the warrant
25   affidavit. Defendants never took steps to verify the operator of “TucsonAddies”; they
     neither asked their technical support specialist, Megan Murray, to look into the account,
26   nor subpoenaed Twitter for information on the account. (Doc. 155-8, pg. 117; Doc. 157-
     14, pg. 30; Doc. 156-9, exh. 43.) Instead, Defendants sent a search warrant to Twitter for
27   information on “Tucsonparties”—but not until February 2017, two months after the
     execution of the search warrant. (Doc. 155-8, pgs. 98-99.) Detective Hartenstein stated in
28   his deposition that they did so because they “still didn’t know who was responsible” for
     operating “Tucsonparties.” (Doc. 155-8, pg. 99.)

                                                - 15 -
 1   prepared the affidavit underscores “that the officers acted with at least a reckless disregard
 2   for the truth.” Chism v. Washington State, 661 F.3d 380, 388 (9th Cir. 2011). “A
 3   reasonable factfinder could also find that the officers acted recklessly or intentionally
 4   because the false statements and omissions contained in the affidavit all bolster the case
 5   for probable cause, which suggests that the mistakes were not the product of mere
 6   negligence.” Id. (emphasis in original).
 7          The false statements and misrepresentations were also material to the warrant.
 8   Probable cause is determined by a totality of the circumstances. Illinois v. Gates, 462 U.S.
 9   213, 230 (1983). The issuing court’s role is “to make a practical, common-sense decision
10   whether, given all the circumstances set forth in the affidavit . . . including the ‘veracity’
11   and ‘basis of knowledge’ of persons supplying hearsay information, there is a fair
12   probability that contraband or evidence of a crime will be found in a particular place.” Id.
13   at 238. The affidavit should demonstrate that (1) a crime was committed, (2) that it was
14   the suspect named in the affidavit who committed the crime, and (3) that evidence of the
15   crime would be found in the place to be searched. See Chism, 661 F.3d at 389; United
16   States v. Flores, 679 F.2d 173, 175 (9th Cir. 1982) (“there must be a sufficient relationship
17   connecting the crime, the thing to be seized, and the place to be searched”). In other words,
18   there must be “a nexus—automatically provided in the case of fruits, instrumentalities, or
19   contraband—between the item to be seized and criminal behavior.”               Warden, Md.
20   Penitentiary v. Hayden, 387 U.S. 294, 307 (1967); Bill v. Brewer, 799 F.3d 1295, 1301
21   (9th Cir. 2015).
22          In this case, even with the misstatements included in the affidavit, accepting
23   everything as true, the warrant was not supported by probable cause that there was a fair
24   probability that contraband or evidence of a crime would be found in ZD’s home, family
25   vehicles and all electronics. Of the content arguably pertaining to ZD, the affidavit stated
26   that 1) fingerprints and DNA swabs [presumably of persons not yet identified] had been
27   collected at “several of the incidents” occurring at 19 different addresses listed, 2) that ZD
28   was an “active participant” in the events of a party where “most criminal damage


                                                 - 16 -
 1   occurred,” 3) that an excess of 30 parties had been advertised by a Twitter account operated
 2   by ZD, and that 4) these parties involved drug use and alcohol consumption. The affidavit
 3   added, with no articulated basis, that it was “likely there is more evidence of this [illegal
 4   party promotion] activity contained within the cellular phone and other electronic devices
 5   to which [ZD] has access.” The affidavit also included attached screenshots of
 6   “Tucsonparties” account’s online activity, as well as photos of TC, alcohol, and drug
 7   paraphernalia, again without any articulated connection to ZD’s activity.14 (Doc. 155-6.)
 8          With the possible exception of ZD’s phone or computer, this information provided
 9   no basis to search any of the areas authorized by the warrant: ZD’s person, the entirety of
10   his family’s home, including all electronics contained within, and the Daschke family’s
11   cars. There was no suggestion in the affidavit that ZD was driving to and from any of the
12   house parties, that he himself was providing or consuming alcohol or drugs illicitly, or that
13   he might have “property which was stolen or embezzled” or “fruits and instrumentalities
14   of the crimes[] of burglary, criminal trespass, criminal damage, alcohol related offenses,
15   curfew violation, possession of illegal narcotics,” etc., in his car, home, or anywhere else.15
16   The only house party where any witness placed ZD occurred in August of 2016, and law
17   enforcement did not seek a warrant until December—four months later. See United States
18   v. Foster, 711 F.2d 871, 878 (9th Cir. 1983) (“To justify the search of a residence, the facts
19   supporting the warrant must show probable cause to believe that the evidence sought is
20   presently in the place to be searched.” (emphasis added)); United States v. Seiver, 692 F.3d
21   774, 777 (7th Cir. 2012) (“‘Staleness’ is highly relevant to the legality of a search for a
22   perishable or consumable object”); cf. State v. Kasold, 521 P.2d 995, 998 (Ariz. 1974)
23   (Five month delay in seeking a warrant was acceptable where “[t]he evidence sought to be
24          14
             Detective Hartenstein confirmed in his deposition that he had no information that
     ZD had actually sold or possessed drugs. (Doc. 155-8, pg. 81.)
25
            15
                Even if there had been any basis for seizing the listed property, the warrant
26   additionally failed to describe the property to be seized with the requisite particularity. See
     United States v. Hillyard, 677 F.2d 1336, 1339 (9th Cir. 1982). For example, the warrant
27   authorized seizure of “Property which was stolen or embezzled,” “Property used as a means
     of committing a public offense,” and “Property or things in the possession of a person
28   having the intent to use them as a means of committing a public offense.”


                                                 - 17 -
 1   obtained was not the type which would likely be consumed or thrown away in the five
 2   months, such as alcohol”).
 3          Removing the false statements from the affidavit only further undermines the basis
 4   for finding probable cause. The misstatement as to TC’s relationship with ZD served to
 5   strengthen the inference that TC knew ZD well, or perhaps was more likely to have content
 6   received from or related to ZD on her phone, and removing that statement from the warrant
 7   undermines TC’s credibility as to her statements about ZD.          Even more central to
 8   supporting a finding of probable cause were the unsupported statements that ZD was
 9   heavily involved in causing damage to 660 N. Mountain Side Way, and that ZD operated
10   an account called “Tucsonparties,” alongside the many descriptions of posts made by
11   “Tucsonparties” sharing addresses and referencing alcohol and drugs. The Court thus
12   concludes that an accurate version of the affidavit would not have provided the issuing
13   judge with a substantial basis for finding probable cause.
14          In sum, the Parties do not dispute the facts of what occurred or of what was said
15   during interviews with Defendants, or what information was contained in the affidavit.
16   Rather, the Parties dispute the proper standard for probable cause, and what constituted
17   reasonable inferences, given the information known to Defendants. Accordingly, the Court
18   will deny Defendants’ Motion for Summary Judgment (Doc. 167) based on qualified
19   immunity as to Counts I through IV and VI, and grant Plaintiffs’ Partial Motion for
20   Summary Judgment based on the Court’s conclusion the warrant was not supported by
21   probable cause, and that no reasonable juror could conclude otherwise. (Doc. 166.)
22                    ii. Criminal Charges Against ZD: Continuing Judicial Deception
23          Defendants also argue that they are entitled to summary judgment on Plaintiffs’ fifth
24   claim—that Defendants knowingly provided false information to the Pima County
25   prosecutor responsible for prosecuting ZD’s criminal case, and that Defendants failed to
26   inform the prosecutor as they learned new information that would have exculpated ZD
27   from the charges being brought. In support of their motion, Defendants do not provide any
28   arguments directly responsive to Plaintiffs’ claim. (Doc. 161, pg. 7.) Instead, they assert


                                                - 18 -
 1   conclusory statements, a number of which declare facts that were learned after the alleged
 2   conduct, and none of which rebut the argument that Defendants had an ongoing obligation
 3   to inform the Pima County prosecutor of information determined to be false, except insofar
 4   as to suggest that the specific facts never mattered. For instance, Defendants argue that
 5   ZD “created Twitter accounts that he used to distribute to over 100 followers information
 6   about the times and locations of underage drinking and drugging parties,” and that ZD
 7   “himself attended 100-200 of these parties.” (Id.) Neither of these arguments touch on
 8   why Defendants did not provide exculpatory information to Pima County, and neither of
 9   these facts were known by Defendants until ZD provided his deposition and declaration
10   during discovery for this litigation, well after his criminal case had been prosecuted. (See
11   Doc. 162-1, exhs. 2, 3.) Defendants’ final argument is that the fact, “[t]hat [ZD] wasn’t
12   the primary organizer of the mansion parties is of no legal moment,” (Doc. 161, pg. 17),
13   which likewise fails to rebut the allegations in the Complaint. Because Defendants move
14   for Summary Judgment without offering responsive arguments or facts to rebut Plaintiffs’
15   allegations, the Court will deny Defendants’ Motion as to Count V.
16             b. Remaining Claims
17                     i. First Amendment Retaliation
18          Plaintiffs allege that Defendants violated their First and Fourteenth Amendment
19   rights by retaliating against ZD when he refused to answer Defendants’ questions or to
20   otherwise cooperate with law enforcement by arresting ZD following their search of his
21   home and by reporting the Daschke family to DCS.
22          “[T]he First Amendment guarantees ‘freedom of speech,’ a term necessarily
23   comprising the decision of both what to say and what not to say.” Riley v. Nat’l Fed’n of
24   the Blind of N. Carolina, Inc., 487 U.S. 781, 796-97 (1988) (emphasis in original).
25   “Official reprisal for protected speech ‘offends the Constitution [because] it threatens to
26   inhibit exercise of the protected right[.]’” Hartman v. Moore, 547 U.S. 250, 256 (2006)
27   (first brackets in original) (quoting Crawford-El v. Britton, 523 U.S. 574, 588 n.10 (1998))
28   (additional citation omitted). To prevail on a First Amendment retaliation claim, “a


                                                - 19 -
 1   plaintiff must prove: (1) he engaged in constitutionally protected activity; (2) as a result,
 2   he was subjected to adverse action by the defendant that would chill a person of ordinary
 3   firmness from continuing to engage in the protected activity; and (3) there was a substantial
 4   causal relationship between the constitutionally protected activity and the adverse action.”
 5   Blair v. Bethel Sch. Dist., 608 F.3d 540, 543 (9th Cir. 2010) (footnote omitted) (quoting
 6   Pinard v. Clatskanie Sch. Dist. 6J, 467 F.3d 755, 770 (9th Cir. 2006)). A plaintiff must
 7   ultimately “‘prove the elements of retaliatory animus as the cause of injury,’ with causation
 8   being ‘understood to be but-for causation.’” Lacey v. Maricopa Cty., 693 F.3d 896, 917
 9   (9th Cir. 2012) (quoting Hartman, 547 U.S. at 260).
10          Defendants argument, in its entirety, is that “this claim is purely conclusory and
11   conjectural” and that “the undisputed facts tell the true story.”16 (Doc. 161, pg. 19.) The
12   moving party on a summary judgment motion bears the initial burden of identifying
13   relevant portions of the record that demonstrate the absence of a fact or facts necessary for
14   one or more essential elements of each claim upon which the moving party seeks judgment.
15   See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Without further guidance on which
16   undisputed facts bar this claim, the Court will deny Defendants’ Motion for Summary
17   Judgment as to Count XI.
18                    ii. Due Process, Familial Association, and Removal
19          Plaintiffs also allege that Detectives Hartenstein and Siress violated their procedural
20   and substantive due process rights, as well as their right to familial association, by causing
21   ZD and ND to be removed from the home. Defendants respond that Plaintiffs, in all three
22   counts, “fail[] to state a claim.”17 (Doc. 161, pg. 20.) The Court will dismiss these three
23   counts against the detectives.
24          To prevail on a claim alleging a procedural due process violation, a plaintiff must
25          16
               Defendants additionally argue, in one sentence, that “Heck v. Humphrey bars this
     claim.” (Doc. 161, pg. 20.) Defendants provide no explanation for why Heck has any
26   bearing in the First Amendment Retaliation context, and the Court finds none.
27          17
               Defendants also argue, again, that “Heck v. Humphrey bars th[ese] claims.” (Doc.
     161, pg. 20.) Defendants provide no explanation for why Heck has any bearing in the
28   context, and the Court finds none.


                                                 - 20 -
 1   demonstrate that the defendant deprived him of a constitutionally protected liberty or
 2   property interest and denial of adequate procedural protection. E.g., Krainski v. Nevada ex
 3   rel. Bd. of Regents of Nevada Sys. of Higher Ed., 616 F.3d 963, 970 (9th Cir. 2010). “[T]he
 4   due process clause includes a substantive component which guards against arbitrary and
 5   capricious government action, even when the decision to take that action is made through
 6   procedures that are in themselves constitutionally adequate.” Sinaloa Lake Owners Ass’n
 7   v. City of Simi Valley, 882 F.2d 1398, 1407 (9th Cir. 1989). Finally, the right to familial
 8   association derives from the Fourteenth, First, and Fourth Amendments.18 Keates, 883
 9   F.3d at 1235. Courts have woven these “constitutional threads into a discrete constitutional
10   right in cases where state officials remove children without consent or due process.” Id. at
11   1236.
12           Here, the only allegations in the Complaint that might provide a basis for these
13   claims are that Detective Hartenstein reiterated false or misleading information to DCS
14   employee Talamantes, prompting DCS to launch an investigation into ZD’s welfare at
15   home, and that Detective Hartenstein was present for part of the meeting between DCS and
16   the Daschke family that culminated in DCS’s decision to remove ND and ZD. (Doc. 1,
17   pgs. 17-18.) Plaintiffs do not claim that Detective Siress communicated with DCS at any
18   point. As already established, Detective Hartenstein did not participate in the ultimate
19   decision to remove either child, and DCS decided to remove ND and ZD based at least in
20   part on information gleaned through DCS’s own interviews and DCS’s conversation with
21   the Daschke parents at the family meeting. Plaintiffs do not respond to Defendants’
22   argument for dismissing their procedural due process claim or right to familial association;
23   they only respond to Defendants’ argument as to their substantive due process claim insofar
24   as it overlaps with their judicial deception claims, which the Court has already addressed.
25   The Court will therefore grant Defendant Hartenstein’s and Siress’s Motion for Summary
26   Judgment on Counts X, XII, and XIII.
27           Finally, the Complaint alleges that the Defendants violated ND’s Fourth
28           18
                The same legal standard applies to claims alleged under each Amendment.
     Keates, v. Koile, 883 F.3d 1228, 1236 (9th Cir. 2018).

                                                - 21 -
 1   Amendment rights by conveying false information to DCS and causing ND to be
 2   unlawfully seized (Count VII). The Court will grant Defendants’ Motion for Summary
 3   Judgment on this claim, alleged in Count VII. To the extent that Detective Hartenstein
 4   provided false information to DCS, most or all of it pertained to ZD; none of the
 5   information provided pertained to ND. DCS did not learn that ND had cut himself until it
 6   began its own investigation, and that fact formed the basis for DCS’s decision to remove
 7   ND along with ZD following the “Team Decision Making” meeting. DCS’s decision to
 8   remove ND from the home was thus too attenuated from Hartenstein’s involvement to
 9   establish any Fourth Amendment violation on Hartenstein’s part.
10
11   II.    DCS Defendants
12          Plaintiffs raise six claims against the DCS Defendants—Gerardo Talamantes,
13   Mildred Jimenez, and Valerie Brown. ND and ZD each allege that the DCS Defendants
14   violated their Fourth Amendment right against unreasonable searches and seizures when
15   the Defendants removed the boys from their home in reliance on allegedly false
16   information intended to procure probable cause to seize each boy (Counts VIII, IX). ZD,
17   ND, Karl Daschke, and Gretchen Daschke similarly allege that Defendants violated their
18   constitutional right to familial association, as well as their procedural19 and substantive due
19   process rights, when the Defendants removed the minors from the custody of their parents.
20   (Counts X, XII, XIII.) Finally, the same Plaintiffs allege that Defendants retaliated against
21   them when ZD refused to cooperate with Defendants’ investigation (Count XI).
22   Defendants assert that there is no genuine issue as to any material fact that would justify a
23   jury trial on Plaintiffs’ claims, and that Defendants are entitled to qualified immunity for
24   their actions.
25               a. Fourth Amendment Seizure, Familial Association, and Due Process
26
            19
                Plaintiffs state in their response to DCS Defendants’ Motion for Summary
27   Judgment that they do not intend to pursue their procedural due process claim. (Doc. 174,
     pg. 1.) Accordingly, the Court will grant the DCS Defendants’ Motion (Doc. 163) as to
28   Count XII.


                                                 - 22 -
 1                 Claims
 2          Plaintiffs’ two Fourth Amendment seizure claims, one familial association claim,
 3   and one due process claim all hinge on the same alleged misconduct and are subject to a
 4   similar legal analysis.20
 5                       i. Removal
 6          Plaintiffs argue that Defendants violated various constitutional rights by removing
 7   ZD and ND from the home without first obtaining a court order. Defendants respond that
 8   there was no available state procedural mechanism other than direct removal by the DCS
 9   Defendants, and that they are entitled to qualified immunity for their actions because the
10   alleged wrongfulness of their conduct was not clearly established at the time of removal
11   and because ZD and ND faced at least potential imminent harm by remaining in the custody
12   of their parents.
13          Defendants first assert that at the time of removal in 2016, DCS “caseworkers could
14   not directly obtain a warrant or court order from the Superior Court to remove a child
15   absent other child custody proceedings.” (Doc. 112, pg. 12.) Defendants further assert
16   that “even if caseworkers attempted to obtain pre-petition warrants or court orders,
17   Arizona’s Superior Court, in 2016, lacked the subject-matter jurisdiction to grant such
18   requests.” (Id., pg. 13.) Thus, Defendants argue, they had a structural inability to obtain a
19   warrant or court order prior to removal and to filing a dependency action.
20          In 2016, pursuant to the version of A.R.S. § 8-821(B) in effect at the time, a child
21   could be taken into temporary custody by a child safety worker “if temporary custody [was]
22   clearly necessary to protect the child because probable cause exist[ed] to believe that the
23   child [was] either . . . [a] victim or [would] imminently become a victim of abuse or
24          20
                “Despite the different constitutional source of the right, we have held that ‘the
     same legal standard applies in evaluating Fourth and Fourteenth Amendment claims for
25   the removal of children.’” Keates v. Koile, 883 F. 3d 1228, 1236 (9th Cir. 2018) (quoting
     Wallis v. Spencer, 202 F.3d 1126, 1137 n.8 (9th Cir. 2000)). “Our cases hold that the
26   Fourteenth, First, and Fourth Amendments provide a guarantee ‘that parents will not be
     separated from their children without due process of law except in emergencies.’” Id.
27   (quoting Mabe v. San Bernardino Cty., Dep’t of Pub. Soc. Servs., 237 F.3d 1101, 1107–09
     (9th Cir. 2001)). In addition, at oral argument, Plaintiff conceded that these individual
28   claims all capture the same misconduct. (Doc. 195.)


                                                - 23 -
 1   neglect,” or was suffering from a “serious physical or emotional injury.”21 The statute did
 2   not explicitly provide for alternative circumstances under which DCS officials should seek
 3   a warrant or other court order in place of simply removing the child. Defendants argue that
 4   a superior court would not have had the ability to issue an order even if DCS had sought
 5   one, noting that in Glenn H. v. Hoskins, 419 P.3d 567 (Ariz. Ct. App. 2018), the state
 6   appeals court held that the superior court did not have subject matter jurisdiction to grant a
 7   hospital’s employees’ oral requests made over the phone to perform a medical procedure
 8   on a minor patient whose parents did not consent. Glenn H does not appear to foreclose
 9   the possibility of obtaining a warrant or order in this context, however, or explain why it
10   would not have been possible for DCS to first file a complaint in a dependency action and
11   immediately thereafter seek a removal order. See id. at 571 (“Subject matter jurisdiction
12   attaches to the superior court when a complaint or petition is filed.”); see also Ariz. Dep’t
13   of Econ. Sec. v. Lee ex rel. Cty. of Maricopa, 264 P.3d 34, 35 (Ariz. Ct. App. 2011) (noting
14   that the department filed a dependency petition and, “[o]n the same day, the juvenile court
15   granted a motion for pickup of the Child based on [the department’s] assertion that the
16   ‘child is at imminent risk of abuse and/or neglect due to Mother’s substance abuse’”). In
17   any event, A.R.S. § 8-821(B) did still provide that DCS could only remove a child facing
18   “imminent” abuse or neglect—the same legal standard that governs Defendants’ qualified
19   immunity argument.
20          Defendants assert that ZD and ND were, in fact, at imminent risk of harm in the
21   home and that Defendants were therefore justified in removing both minors without legal
22   process. Defendants further assert that at the very least, their decision to remove both
23   minors from the home was not contrary to clearly established law. Qualified immunity, as
24   previously stated, requires a two-part analysis. Saucier v. Katz, 533 U.S. 194, 200 (2001).
25   The first question is whether the alleged facts show that the officials’ conduct violated a
26   constitutional right, and the second is whether the right violated was “clearly established”
27          21
              The statute was amended in 2018 to allow for a child to be taken into temporary
     custody only pursuant to a court order, parental consent, or under exigent circumstances.
28   A.R.S. §§ 8-821(A), (D) (2018).


                                                 - 24 -
 1   at the time of the violation. Id. at 201. The assessment of whether a right was clearly
 2   established “must be undertaken in light of the specific context of the case,” and not as a
 3   “broad general proposition.” Id. Although “[s]pecific binding precedent is not required to
 4   show that a right is clearly established,” Calabretta v. Floyd, 189 F.3d 808, 813 (9th Cir.
 5   1999) (quoting Brady v. Gebbie, 859 F.2d 1543, 1557 (9th Cir.1988)), “existing precedent
 6   must have placed the statutory or constitutional question beyond debate.” Ashcroft v. al–
 7   Kidd, 563 U.S. 731, 741 (2011). “This exacting standard ‘gives government officials
 8   breathing room to make reasonable but mistaken judgments’ by ‘protect[ing] all but the
 9   plainly incompetent or those who knowingly violate the law.’” City & Cty. of San
10   Francisco v. Sheehan, 135 S.Ct. 1765, 1774 (2015) (quoting Ashcroft, 563 U.S. at 743).
11          “Parents and children have a well-elaborated constitutional right to live together
12   without governmental interference.” Wallis v. Spencer, 202 F.3d 1126, 1136 (9th Cir.
13   2000). “Officials may remove a child from the custody of its parent without prior judicial
14   authorization only if the information they possess at the time of the seizure is such as
15   provides reasonable cause to believe that the child is in imminent danger of serious bodily
16   injury and that the scope of the intrusion is reasonably necessary to avert that specific
17   injury.” Id. at 1138; see also Mabe v. San Bernardino Cty., Dep’t of Soc. Servs., 237 F.3d
18   1101, 1108 (9th Cir. 2001). “The existence of reasonable cause, and the related questions,
19   are all questions of fact to be determined by the jury.” Wallis, 202 F.3d at 1138.
20          The Court first considers whether the DCS Defendants acted constitutionally when
21   they took ND and ZD from the Daschke household. See Demaree v. Pederson, 887 F.3d
22   870, 880 (9th Cir. 2018) (assessing imminence in terms of days in a case arising out of
23   Arizona, because the children were removed over Labor Day weekend when juvenile court
24   was not open). No genuine issue of material fact precludes a finding that Defendants’
25   removal decision was unlawful. Lacking in this case was the requisite exigency to justify
26   removing ND and ZD on the spot, without first obtaining a court order. As Defendant
27   Brown explained, DCS elected to proceed with a “considered removal,” rather than an
28   “emergency removal,” because the “department felt there may have been safety concerns,


                                                - 25 -
 1   but not to the point where they would need to take the child[ren] at that moment in time to
 2   ensure their safety.” (Doc. 128-8, pgs. 32, 85.) Instead of immediately removing the
 3   children following Defendant Talamantes’ initial investigation, according to Brown, the
 4   department “felt that there were safety concerns that would need to be discussed at a table
 5   to determine how that safety threat would be addressed in order to ensure” the safety of
 6   ND and ZD. (Id. at pg. 32.) Each of the Defendants reiterated that they had concerns about
 7   how ND and ZD were faring in their home, but wanted to see whether the parents were
 8   amenable to new parenting techniques that might tamper ZD’s alleged behavior and ND’s
 9   recent cutting.
10          The imminent injury assessed by DCS in this case is less egregious than in other
11   warrantless removal cases where courts have held that the risk of injury was not sufficiently
12   imminent to justify removal. In Rogers v. Cty. of San Joaquin, 487 F.3d 1288 (9th Cir.
13   2007), for example, the local child protective services (CPS) received a report of child
14   neglect in the Rogers’ home. The CPS workers discovered that the two Rogers children
15   had multiple bruises on their legs, that one had a large scratch on her face, along with
16   “unkempt hair that appeared to be thin and missing in some areas,” that the other suffered
17   from “severe bottle rot,” and that, in general, the children appeared to be very pale and
18   possibly suffering from a vitamin deficiency from lack of sunlight. Id. at 1292-93. The
19   conditions in the home were likewise alleged to have been unsuitable for the children, with
20   garbage overflowing throughout the house, dirty bedding and mattresses without frames,
21   what a CPS worker “believed to be feces smeared on the wall,” and “vomit in the bottom
22   drawer of a night stand.” Id. at 1293. The parents also stated that they had a habit of
23   locking the children in their rooms each night or when the parents showered, and the CPS
24   workers observed five guns in the parents’ bedroom, one of which was kept loaded. Id.
25   Based on these observations, the CPS workers decided to remove the children from their
26   home immediately, prior to seeking court authorization. Id.
27          The Ninth Circuit concluded that even accepting the CPS workers’ description of
28   the home conditions as true, because the workers could have obtained a warrant within a


                                                - 26 -
 1   matter of hours, they were not justified in removing the children without a court order. Id.
 2   at 1296. The court concluded that there was “no indication in the record of any particular
 3   risk that the Rogers children would become seriously ill during the few hours that it would
 4   take [CPS] to obtain a warrant.” Id. The court acknowledged that “the Rogers children
 5   were in a sorry state and suffering from neglect of a type that could, if their parents’ conduct
 6   was not modified within a reasonable period of time, lead to long-term harm,” but
 7   nonetheless concluded that the danger to the children was not sufficiently imminent. Id. at
 8   1298.
 9           In this case, the DCS Defendants believed, from Detective Hartenstein’s call to their
10   hotline, that ZD was involved in dangerous house parties that entailed underaged drinking
11   and drug consumption, and that he was actively organizing these gatherings for hundreds
12   of youths in the community. They were further aware that law enforcement had recently
13   discovered cocaine in ZD’s wallet and empty or partially empty alcohol bottles in one of
14   the Daschke family’s cars. From ZD’s parents’ own disclosure, DCS knew that ZD had a
15   history of drug use. Defendants describe what they perceived to be an escalation in his use
16   of drugs, or, at the very least, his persistence in using these substances, as one of reasons
17   underpinning their decision to remove him from the home. As to ND, although the record
18   does not reflect that any of the Defendants actually saw his arm, Defendant Talamantes
19   had learned from employees at ND’s school that ND had very recently cut his arm in a few
20   places with a razor blade. Defendants confirmed that the parents were aware of this
21   behavior, and learned from Gretchen that she believed that a troubled relationship with a
22   girl at school had prompted ND to do this.
23           Accepting DCS’s account of ZD’s and ND’s behavior, Defendants do not point to
24   any facts, disputed or otherwise, that suggest imminent harm that ZD faced arising from
25   neglect. Even if ZD’s drug use had “escalated” over time, Defendants do not explain why
26   they believed that ZD, after living with his parents for years, faced imminent danger in the
27   coming hours or days or even weeks from the behavior that he had, with some regularity,
28   engaged in over the course of several years. Likewise with ND—although his recent


                                                  - 27 -
 1   cutting may have given cause for alarm—Defendants identify no reason that they had to
 2   believe that ND was likely to cut his arm again soon, or to engage in any other form of
 3   self-destructive behavior if not immediately taken from his family. DCS’s interviews with
 4   Karl and Gretchen Daschke further undermine the conclusion that ZD and ND faced
 5   imminent harm. The parents stated that they had, over the years, grounded ZD, submitted
 6   him to drug tests, threatened to send him to a drug rehabilitation facility, monitored his
 7   coming and going on weekend evenings, and tracked his location on his phone. In light of
 8   ND’s cutting, Gretchen had met with a school counselor the same day to discuss the
 9   incident, had spoken to ND, and informed Defendant Talamantes that she planned to keep
10   an eye on ND.
11          Defendants emphasize that the parents’ unwillingness to discuss possible ideas as
12   to how better to address ZD’s and ND’s behaviors ultimately provided the basis for
13   Defendants’ decision to remove the children. Defendants highlight that in prior cases, a
14   parent’s willingness to cooperate with DCS or its equivalent contributed to the court’s
15   conclusion that warrantless removal was unconstitutional. See e.g., Kirkpatrick v. Cty. of
16   Washoe, 843 F.3d 784, 792 (9th Cir. 2016) (mother “had demonstrated no resistance to the
17   social workers’ intervention”). In this case, however, Karl and Gretchen Daschke stated
18   up front their unwillingness to fully participate in the “Team Decision Making” meeting
19   because of Detective Hartenstein’s presence at the gathering. Whether Defendants found
20   this position to be reasonable or not, the Daschke parents had, at least, provided Defendants
21   some explanation for what Defendants perceived as their refusal to cooperate that did not
22   necessarily suggest that the parents would never be amenable to cooperation, or that the
23   parents rejected the notion that either ZD or ND was struggling with issues that necessitated
24   parental intervention of some kind. See Mabe, 237 F.3d at 1107-08 (mother’s hostility to
25   the social worker did not necessarily give rise to a reasonable fear that her child was in in
26   imminent physical danger).
27          Ultimately, Defendants were aware that Karl and Gretchen knew about ND’s and
28   ZD’s behavior. Defendants were aware that the parents had taken steps in the past and


                                                - 28 -
 1   continued to take steps to address each child’s behavior. Without any indication that ZD
 2   and ND were likely to suffer serious harm following the “Team Decision Making” meeting
 3   absent parental cooperation, Defendants’ decision to remove the children without first
 4   obtaining a court order was not reasonable, even accepting all facts most favorable to and
 5   asserted by Defendants. No genuine issue of material fact precludes a finding otherwise.
 6          The Court next assesses whether the law was clearly established such that a
 7   reasonable social worker would have been on notice that removing ND and ZD from the
 8   home under these circumstances, without a court order, violated the law. Although
 9   “[s]pecific binding precedent is not required to show that a right is clearly established,”
10   Calabretta, 189 F.3d at 813 (quoting Brady, 859 F.2d at 1557), “existing precedent must
11   have placed the statutory or constitutional question beyond debate.” Ashcroft, 563 U.S. at
12   741. Defendants assert that this was a parental neglect case. (Doc. 112, pgs. 8, 11.) At the
13   time DCS removed the Daschke children, the law clearly established that a child could not
14   be removed from a parent’s custody to prevent neglect absent imminent danger of serious
15   harm to the child. See Kirkpatrick, 843 F.3d at 790-92; Rogers, 487 F.3d at 1294-96.
16          Although there is no factually identical case on point, Ninth Circuit precedent was
17   sufficiently clear to have provided Defendants with “fair warning” that their conduct was
18   unlawful. Hope v. Pelzer, 536 U.S. 730, 741 (2002). As already outlined in some detail,
19   Rogers v. Cty. of San Joaquin, 487 F.3d 1288 (9th Cir. 2007), bears significant resemblance
20   to this case. There too, the court addressed whether a child services worker’s decision to
21   remove children, whom the worker believed had been neglected, was reasonable. The
22   court noted that the bottle rot, as well as overall filth of the living conditions, were “chronic,
23   ongoing problem[s],” and that although the presence of “droppings, feces, and other
24   matter” might have “increase[d] the risk of eventual illness,” there was “no indication in
25   the record of any particular risk that the Rogers children would become seriously ill during
26   the few hours that it would take Royal to obtain a warrant.” Id. at 1295-96. Likewise,
27   ZD’s drug use was ongoing over a period of many years. Although DCS noted that his
28   drug use appeared to have “escalated,” in that he had recently been found with harder


                                                   - 29 -
 1   substances, DCS points to no facts to establish that he faced immediate harm in the hours
 2   or days following the “Team Decision Making” meeting absent adoption of DCS-
 3   recommended parental intervention or programming. DCS highlights that the Twitter
 4   account they believed ZD to have been operating had tweeted about a mansion party after
 5   the detectives had executed their warrant on the house, demonstrating that any efforts that
 6   the Daschke parents had been making to supervise ZD had failed. But DCS does not
 7   explain why advertising an event that might involve illegal activity posed any immediate
 8   threat to ZD under his parents’ care.
 9          In Rogers, the court also concluded that child services worker’s “actions after seeing
10   the children also tend[ed] to support the view that the circumstances were not exigent,”
11   because “[i]nstead of taking prompt action to obtain medical care” as would have been
12   expected if “the children faced imminent danger of serious harm to their health,” the worker
13   “spent close to two hours talking with the family before deciding to remove the children
14   from the parental home.” Id. at 1296. Similarly, in this case, DCS Defendants state that
15   they did not view the danger posed to ND or ZD as imminent until, after convening a
16   meeting with the parents, they concluded that the parents were unwilling to take
17   appropriate action to address ND’s and ZD’s problems. DCS Defendants do not explain,
18   however, why the threats facing ND and ZD were suddenly then imminent, if the Daschke
19   parents were unwilling to cooperate with DCS but were presumably planning to carry on
20   with whatever degree of supervision that had been in place immediately before the meeting.
21          The Rogers court found relevant the observation of the doctor who treated the
22   children in that case immediately following removal as “to the question of how serious the
23   children's conditions would have appeared to the reasonable social worker.” Id. at 1295
24   n.4. Upon placement in temporary housing, ND and ZD were evaluated and deemed to be
25   a “low” immediate safety risk to themselves or others. (Docs. 175-12, 175-13.)22 ZD was
26
            22
                The official who conducted these assessments, Guadalupe Valenzuela, testified
27   as to the statements made in these reports during his deposition. (Doc. 164-1.) Valenzuela
     was an employee at La Frontera, an agency responsible for completing “Rapid
28   Response[s],” a process completed for each removed child before housing placement. (Id.)


                                                - 30 -
 1   additionally found to have “[n]o presence of dangerous/harmful behavior.” (Doc. 175-13.)
 2   Further, there is no support for a finding that, once placed in temporary housing, ND and
 3   ZD were suddenly subjected to all of the treatment programs or initiatives that DCS had
 4   envisioned implementing under the Daschke parents’ supervision. Removal thus solved
 5   none of the problems that it might have in a case like Rogers, where the official removed
 6   the children from a perceived-to-be toxic environment over to a sterilized facility for
 7   treatment—and even there, the Rogers court criticized the decision to bring the children to
 8   a hospital for a routine screening visit, rather than in for an emergency call. Id. at 1296.
 9          Because the law was clearly established at the time, and because no genuine issue
10   of material fact precludes a finding that Defendants acted unreasonably by removing ND
11   and ZD under the circumstances, the Court will grant Plaintiffs’ Motion for Summary
12   Judgment against Defendants Jimenez and Talamantes, but deny the Motion as to
13   Defendant Brown, because the parties dispute whether she was involved in the ultimate
14   decision to remove the children. Plaintiff has conceded that Counts VIII, IX, X, XII, and
15   XIII target the same impermissible conduct. The Court thus grants Plaintiffs’ Motion as to
16   all of these Counts.23 For the same reasons, the Court denies Defendants’ Motion as to
17   these Counts.
18                    ii. Dependency Proceedings and Temporary Placement
19          Plaintiffs additionally allege that Defendants made false statements in their
20   dependency petition and other related filings. As a general matter, child protective services
21   caseworkers are entitled to absolute immunity for their decision to initiate dependency
22   proceedings, but not “from claims that they fabricated evidence during an investigation or
23   made false statements in a dependency petition affidavit that they signed under penalty of
24   perjury.” Beltran v. Santa Clara Cty., 514 F.3d 906, 908 (9th Cir. 2008) (per curiam).
25          In this case, Plaintiffs highlight that the DCS Defendants reiterated false statements
26   provided by Detective Hartenstein regarding ZD’s twitter activity and involvement in the
27   mansion parties, without conducting any investigation to corroborate law enforcement’s
28          23
                Plaintiffs will not, accordingly, be permitted to recover damages on each
     individual Count.

                                                 - 31 -
 1   suspicions or to back up ZD’s charges at the time. Plaintiffs do not explain, however, why
 2   the DCS Defendants would have had any cause to doubt the veracity of the information
 3   provided by law enforcement or explain why DCS had an affirmative duty to replicate law
 4   enforcements’ efforts in order to confirm whether Detective Hartenstein’s statements were
 5   true. See Sjurset v. Button, 810 F.3d 609, 621 (9th Cir. 2015) (“Law enforcement officers
 6   and agencies are entitled to rely on one another to a certain extent.”) (citing Guerra v.
 7   Sutton, 783 F.2d 1371, 1375 (9th Cir. 1986)) (emphasis omitted)). Moreover, Talamantes
 8   was present at the dependency hearing and cross-examined about the petition by Plaintiffs’
 9   attorneys. (Doc. 175-10.) Because Plaintiffs have not pointed to any facts that would
10   support a finding or logical inference that DCS knowingly included false statements in its
11   dependency petition and in related proceedings, the Court will grant Defendants summary
12   judgment for any liability stemming from these allegations.
13          Plaintiffs also fault Defendants for the alleged harm suffered by ZD and ND once
14   they were removed and placed in temporary housing. Plaintiffs have not demonstrated,
15   however, that any harm resulting from the care provided in the temporary housing facilities
16   was caused by Defendants. Defendants are not alleged to have known about the conditions
17   in the home, or to have had any oversight or control over the staff in the homes. 24 The
18   Court will thus grant summary judgment for any liability stemming from these allegations
19   as well.25
20                b. First Amendment Retaliation
21          Finally, Plaintiffs allege that DCS Defendants unconstitutionally retaliated against
22   ZD for exercising his First Amendment rights. To prevail on this claim, Plaintiffs must
23   demonstrate that a substantial or motivating factor behind Defendants’ decisions to launch
24   their investigation, remove ND and ZD, and initiate dependency action was to retaliate
25          24
               Talamantes stated that he was not aware of DCS’s specific protocol oversight of
     placement homes. (Doc. 175-6, pgs. 3-4.) There is insufficient record evidence to create
26   an issue of fact as to whether the alleged harm that befell ZD and ND in their temporary
     housing was reasonably foreseeable by DCS.
27
            25
               Although it is true, as Plaintiffs argue, that removing a child in and of itself can
28   constitute harm, that harm is distinct from the additional harm that Plaintiffs allege befell
     both ND and ZD once placed in their temporary housing.

                                                 - 32 -
 1   against ZD’s and his family’s decision not to volunteer information to law enforcement
 2   during law enforcement’s criminal investigation into ZD’s involvement in the mansion
 3   parties. See Corales v. Bennett, 567 F.3d 554, 563 (9th Cir. 2009).
 4         As Defendants note, Plaintiffs have failed to establish sufficient facts to support this
 5   claim. Absent from Plaintiffs’ Complaint are facts that could lead a reasonable juror to
 6   believe that DCS launched an investigation on Detective Hartenstein’s behalf, rather than
 7   out of concern—however well-intentioned or misguided—for the Daschke children’s
 8   welfare, or that DCS invited Detective Hartenstein to the family meeting in order to chill
 9   family cooperation, so as to justify removal. Plaintiffs emphasize that Talamantes knew
10   that Karl and Gretchen Daschke had failed to answer questions about ZD’s alleged criminal
11   activity and of their concern that the results of any drug tests would be passed on to law
12   enforcement, but failed to reassure them that DCS would not disclose certain information
13   to Detective Hartenstein. (Doc. 174, pg. 14.) Simply knowing that the Daschkes might
14   have been uncooperative in ZD’s criminal investigation, however, does not impute onto
15   Talamantes a motive to retaliate against the family for that behavior, or to chill that
16   behavior moving forward. Likewise, Detective Hartenstein’s presence at the “Team
17   Decision Making” family meeting does not necessarily suggest that DCS was actively
18   working with Detective Hartenstein to ensure that ZD and the family cooperated in ZD’s
19   active criminal investigation. As to the actual decision to remove, Jimenez recalls that
20   Detective Hartenstein suggested in-home services for ND and ZD, rather than removal.
21   (Doc. 128-7, pg. 34.)
22         The Court will therefore grant Defendants’ Motion for Summary Judgment as to
23   Count XI.
24
25                                           Conclusion
26         In summary, with regards to Detectives Hartenstein and Siress, the Court will grant
27   Plaintiffs’ Motion for Summary Judgment on their illegal search claims (Counts I-IV, VI).
28   The Court will deny the law enforcement Defendants’ Motion for Summary Judgment


                                                - 33 -
 1   based on qualified immunity on the same claims. The Court will grant Defendants’ Motion
 2   for Summary Judgment on ND’s claim for illegal seizure (Count VII), as well as on
 3   Plaintiffs’ familial association, procedural due process, and substantive due process claims
 4   (Counts X, XII, XIII), but will deny Defendants’ Motion as to the remaining claims. Thus,
 5   Defendants Hartenstein and Siress will proceed to trial on Plaintiffs’ continuing judicial
 6   deception and first amendment retaliation claims (Counts VI and XI).
 7           As for the DCS Defendants, Plaintiffs’ Motion for Summary Judgment on the
 8   familial association claim (Count X), and by extension, claims for illegal seizure of a
 9   person (Counts VIII, IX) and violation of substantive due process (Count XIII), is granted
10   against Defendants Jimenez and Talamantes.           Defendants’ Motions for Summary
11   Judgment based on qualified immunity and on an absence of genuine issue of material fact,
12   are denied. These claims against Defendant Brown will proceed to trial in order for a jury
13   to determined whether Brown was involved in the ultimate decision to remove the children.
14   The Court will grant the DCS Defendants’ Motion for Summary Judgment on Plaintiffs’
15   first amendment retaliation claim (Count XI) and procedural due process claim (Count
16   XII).
17           Accordingly,
18           IT IS ORDERED:
19      1. Plaintiffs’ Motion for Summary Judgment against Defendants Hartenstein and
20           Siress (Doc. 166) is GRANTED as to Counts I-IV and VI against each Defendant.
21      2. Plaintiffs’ Motion for Summary Judgment against DCS Defendants (Doc. 158) is
22           GRANTED as to Counts VIII, IX, X, and XIII against Defendants Talamantes and
23           Jimenez, but denied as to the same Counts against Defendant Brown.
24      3. Defendants Hartenstein and Siress’s Motion for Summary Judgment (Doc. 167) is
25           GRANTED as to Counts VII and X, XII, and XIII, and DENIED as to Counts I-VI
26           and XI.
27      4. DCS Defendants’ Motion for Summary Judgment (Doc. 163) is GRANTED as to
28           Counts XI and XII and DENIED as to Counts VIII-X and XIII.


                                                - 34 -
 1   5. DCS Defendants’ Partial Motion for Summary Judgment (Doc. 112) is DENIED
 2      as to Counts VIII, IX, X, and XIII, but GRANTED as to Count XII.
 3   6. Plaintiffs’ Motion to Strike DCS Defendants’ Objections to Plaintiffs’ Statement
 4      of Controverting Facts and Separate Statement of Facts (Doc. 187) is DENIED as
 5      moot.
 6      Dated this 27th day of September, 2019.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           - 35 -
